REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.
Regarding claims 1 and 15, the closest prior art is to VanNorden.  VanNorden discloses a glass protective film assembly for covering an exterior display area of a portable device ([0055] of VanNorden) comprising: a glass film member having a lower surface which comprises a plurality of spacing elements for creating a gap between the film member and the exterior display (FIG. 7, [0055], [0059] of VanNorden); and a cured adhesive layer formed by an adhesive composition applied as a fluid to the exterior display, then spread by capillary action facilitated by the gap between an entire area of the glass film member and the exterior display area of the portable device ([0079] of VanNorden) which adheres the glass film member to the exterior display area of the portable device by fluidly filling the gap ([0079]-[0080] of VanNorden).  While Lu suggest providing the glass film member with a flat display area and a curved display area as recited in claims 1 and 15 (Abstract, FIG. 5 of Lu) and Busman suggests an adhesive having a composition and viscosity as recited in claims 1 and 15 ([0056], [0071] of Busman), none of the cited references teach or reasonably suggest a glass protective film assembly as recited in claims 1 and 15 wherein an adhesive enhancing pattern having protrusions and grooves positioned therebetween is formed on the lower surface of the base layer.  The prior art as a whole therefore fails to teach or reasonably suggest the totality of the invention as defined by claims 1 and 15.  In the absence of further prior art guidance, it would not have been obvious to arrive at the invention of claims 1 and 15 without impermissible hindsight.  For the foregoing reasons, the invention of claims 1 and 15 is deemed non-obvious.  Claims 2-8 and 11-14 depend either directly or indirectly from claim 1 and are therefore also deemed non-obvious for the reasons set forth above with respect to claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746                                                                                                                                                                                                        
/MICHAEL N ORLANDO/Supervisory Patent Examiner, Art Unit 1746